Citation Nr: 0724935	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  01-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  What evaluation is warranted for basal cell carcinoma and 
actinic keratosis involving the face from January 4, 2000 to 
February 12, 2001?

2.  What evaluation is warranted for basal cell carcinoma and 
actinic keratosis involving the face from February 13, 2001 
to August 1, 2002?

3.  What evaluation is warranted for basal cell carcinoma and 
actinic keratosis involving the face from August 2, 2002?

4.  Is an extraschedular evaluation warranted for basal cell 
carcinoma and actinic keratosis involving the face from 
January 4, 2000?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  

The Board remanded this case in October 2004 and September 
2005 for further development.

On appeal the veteran appears to raise the issue of 
entitlement to service connection for a skin disorder 
affecting areas other than his face.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

This appeal is REMANDED, in part, to the RO by way of the 
Appeals Management Center in Washington, D.C.  The VA will 
notify the veteran should further action be required.




FINDINGS OF FACT

1.  From January 4, 2000 to February 12, 2001, the veteran's 
basal cell carcinoma and actinic keratosis involving the face 
was not manifested by severe scars of the face.

2.  From February 13, 2001 to August 1, 2002, the veteran's 
basal cell carcinoma and actinic keratosis involving the face 
was manifested by moderate, disfiguring scars of the face.

3.  Between August 2, 2002 and August 30, 2002, the veteran's 
basal cell carcinoma and actinic keratosis involving the face 
was not manifested by severe facial scarring; and since 
August 30, 2002 it has not been manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features; or by two or three 
characteristics of disfigurement; or by a limitation of 
facial function.

CONCLUSIONS OF LAW

1.  For the period from January 4, 2000 to February 12, 2001, 
the criteria for an evaluation in excess of 10 percent for 
basal cell carcinoma and actinic keratosis involving the face 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7818 (2002) 
(2006).

2.  For the period from February 13, 2001 to August 1, 2002, 
the criteria for a 10 percent evaluation, but no higher, for 
basal cell carcinoma and actinic keratosis involving the face 
were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805, 7818.

3.  For the period from August 2, 2002, the criteria for an 
evaluation in excess of 10 percent for basal cell carcinoma 
and actinic keratosis involving the face have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805, 7819 (2002) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2001 and September 2005 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Background

A VA treatment note dated in January 2000 showed a one by one 
centimeter crater like area over the veteran's right nasal 
bridge.  In April 2000 the lesion was excised.  In October 
2000 it was noted the veteran had acitinic keratosis over the 
right lateral nasal alar region and was treated with liquid 
nitrogen.  February 2001 treatment records show that the 
veteran was quite happy from the results of his surgery.  The 
rhomboid flap had healed well over the right lateral nasal 
side wall.  He had a small lesion which appeared to be a 
seborrheic keratosis in his right temple hairline.  

At his January 2002 RO hearing, the veteran testified that 
since the excision of his cancer he had numerous precancerous 
lesions removed with liquid nitrogen.  

At a February 2002 VA examination, the examiner thoroughly 
examined his head and face and noted only a small, well-
healed, excisional scar high on his right lateral nasal wall 
with no suspicious lesions seen.  The only lesion identified 
was a preauricular, hyperkeratotic lesion which had the 
appearance of seborrheic keratosis.  The examiner did not see 
any definite actinic keratotic lesions on the examination, 
but did see multiple skin tags under both axillae which had 
recently undergone electrodessication.  Examination of the 
trunk and legs was likely unremarkable for suspicious skin 
lesions.

A February 2002 VA treatment note indicated the veteran was 
doing well after removal of a basal cell carcinoma from his 
nose.  It was noted he required cryotherapy in a couple of 
areas and had one lesion in his left sideburn.  He also had a 
lesion just posterior to his right sideburn that had been 
tracked as a seborrheic keratosis.  He also had multiple skin 
tags under his arms that he wanted removed.

At a November 2002 RO hearing, the veteran testified that he 
had numerous excisions and when liquid nitrogen was used it 
would be painful.  The veteran indicated that his skin 
lesions showed up on average of every six months.  The 
veteran also submitted a copy of the Merck Manual, Sec. 10, 
Chapter 126 which described the clinical manifestations and 
treatment of basal cell carcinoma.  

VA treatment records dated November 2002 note the veteran was 
seen for a recheck.  The only lesion the veteran was 
concerned about was just anterior to his right ear.  The 
examiner noted it was probably a seborrheic keratosis.  The 
veteran requested it be removed.  The area was removed and 
several other areas of actinic keratoses were treated on his 
left arm.  The rest of the skin had some scattered areas of 
seborrheic keratoses.  He had one flat lentigo on his abdomen 
and one wart like lesion on his left posterior calf.  All 
were noted as benign.  In March 2003, the examiner noted the 
skin to be warm and dry with no rashes.  

Treatment records in November 2003 show the veteran had a few 
lesions including a cherry hemangioma on the scalp.  He had 
some skin tags that he wanted treated with cryotherapy.  The 
skin tags were treated and it was noted that the rest of the 
skin examination did not show any other lesions of concern.  
The appellant was warned to stay out of the sun.

In the September 2004 recheck, the examiner indicated the 
veteran got a lot of sun exposure working outside as a 
carpenter.  The examination showed one area underneath his 
right eye that looked like an actinic keratosis that was 
forming.  

At a March 2005 VA examination, the examiner noted the 
veteran's history of basal cell carcinoma with complete 
excision of the cancer in 2001 without recurrence.  It was 
noted that the veteran continued to have routine skin 
surveillance every year to treat actinic keratoses.  The 
veteran's condition was noted as stable.  

The site of the excision of the carcinoma was described as 
less than 5 percent of the exposed skin area and less than 5 
percent of the entire body.  The skin was discolored and had 
a "sandpaper" like texture.  The examiner stated the skin 
condition had no significant occupational affects on the 
veteran.

VA treatment records dated in April 2005 show scattered rough 
papuoles along the temples, forehead, cheeks, and ears.  
Treatment records in October 2005 show scattered erythematous 
papules from 5-fluorouracil treatment with few crusts and no 
signs of infection.  An October 2005 letter from a VA nurse 
at the Dermatology Clinic indicated the veteran was using 
Efudex medication and was staying out of the sun.  In 
November 2005, the veteran had a skin tags removed from both 
axillae.  In April 2006, the veteran had a shave biopsy 
performed on a skin lesion on the right forearm.  In May 2006 
it was noted that a pathology report from the biopsy was 
seborrheic keratosis and benign.

An examination conducted by Anthony J. Aversa, M.D., dated 
October 2005 showed diffuse actinic damage on the head and 
neck manifesting with several hypertrophic actinic keratoses.  
The examiner noted that a few of the lesions might, be early 
squamous cell carcinomas.  The plan indicated that the 
veteran was to utilize the 5-fluorouracil cream for up to 
another five days to help with the aggressive lesions seen.  
After discontinuing the 5-fluorouracil cream, close 
observation should be utilized in order to determine whether 
any residual skin lesions were present.  The veteran was to 
return to the VA Hospital or to this physician to have any 
residual lesions treated.  

A letter from Dr. Aversa dated in October 2005 indicated that 
the veteran had extensive actinic damage and there was no 
question in his mind that he had an ongoing problem which 
would necessitate significant therapy.  Over the next several 
years the veteran could expect additional skin cancers to 
develop, requiring surgical excision.  In addition, he could 
expect numerous actinic keratoses and other sun-related skin 
lesions to develop.  

At a November 2005 VA examination, the examiner noted the 
claims folder contained photos of the active lesions during 
the summer months.  It was noted that his keratotic lesions 
had subsided during the late fall and early winter and were 
likely to recur in the spring and summer when exposed to 
sunlight.  

The examination showed some mild reddish tinge to the skin 
over the prominence of both cheeks and to a certain degree on 
his nose but these were essentially healed and healing 
lesions.  There was no weeping, although the veteran 
indicated during the summer months occasionally some of these 
would weep.  He had no active keratotic lesions on the dorsum 
of his hands or on his back.  

The facial lesions cover only approximately 1 to 2 percent of 
his body surface.  These lesions were in the process of 
healing.  It was noted that at its worse during the summer 
months, it did not appear that the lesions would cover any 
more than 2 to 3 percent of the body surface.  

At a May 2006 VA scars examination, it was noted that the 
veteran brought pictures that he took in October 2005 where 
he was in the midst of his Efudex treatment.  These pictures 
highlight areas of sun damaged skin.  Also included was a 
picture taken after his basal cell cancer surgery in 2001, 
showing the residual scar that occurred at that time.  The 
veteran reported that these ongoing skin issues had become 
disabling for him.  When asked to elaborate, the veteran 
reported that he felt disabled emotionally; knowing that he 
had skin cancer in the past, and had been told by several 
doctors he should not be out in the sun.  The veteran was 
noted to work in construction, and he estimated having lost 
tens of thousands of dollars over the prior 10 to 15 years 
because he had to turn down work during the summer months 
when the sun was at its highest and hottest.  

Examination of the skin on the face showed some actinic 
keratoses present on the forehead.  There were minor 
keratotic areas compared to what his skin used to look like, 
per the veteran, and from looking at the photographs of his 
Efudex treatment.  The examiner opined that the scar from the 
basal cell surgery was barely visible, and that there was no 
disfigurement associated with this scar.  The scar was only 
about 5.0 centimeters long and was less than 0.5 centimeters 
wide.  The contour of the scar could not be palpated.  It was 
not adherent to the underlying tissue.  There was no keloid 
formation.  There was no hyper or hypopigmented areas.  The 
skin texture was not irregular.  It was slightly shiny in 
comparison to the surrounding skin, which was its only 
discernible factor identifying it as possible scar tissue.  
It was not indurated or inflexible.

At a July 2006 VA skin examination, it was noted the veteran 
had intermittent surgery, electrodessication and curettage 
and liquid nitrogen as needed for his skin cancer and pre-
cancerous areas.  He used the medication Efudex and 5-
fluorouracil on an intermittent basis most recently in 
October of 2005.  Prior to that, it had been many years since 
the previous use of this medication.  Side effects were noted 
as usual expected redness, irritation, and minor discomfort 
from the above procedures.  Skin symptoms included some 
cosmetic disfiguration and any discomfort associated with the 
above mentioned treatments.  There were no systemic symptoms.  
The veteran reported that his most recent skin cancer 
treatment was three months ago at which time he underwent 
liquid nitrogen treatment of a pre-cancerous skin lesions.  

The veteran reported impairment of function at work due to 
fear of being out in the sun.  He stated that he was unable 
to complete his jobs as an outdoor carpenter due to 
restrictions imposed on him by his physicians to "stay out 
of the sun."  He reported no physical impairments from his 
skin cancers.  

The examination noted no obvious visible skin cancers or pre-
cancerous areas.  There was a well healed scar on the nasal 
tip.  There were a few hypopigmented macules on the dorsum of 
the hands.  There was diffuse erythema of the face.  There 
was no significant scarring or disfigurement.  

At a September 2006 VA scars examination, the veteran 
reported diffuse erythematous macular rash from the 5-
fluorouracil cream used to treat his skin disorder.  The last 
use of the cream was in September 2004.  Treatment for the 
veteran's skin disorder also included liquid nitrogen.  

Other symptoms associated with the 5 flourouracil cream 
included blisters, crusting, itching, peeling skin, pigment 
change, rash, and abnormal sensation.  Symptoms independent 
of the 5-fluorouracil cream were abnormal sensation and 
itching.  There was no urticaria, primary cutaneous 
vasculitis, or erythema multiforme noted.  There were no 
systemic symptoms associated with the skin disease.  

The residuals of the prior malignant neoplasm were noted as 
an indented right nasal ridge toward the left and the nasal 
ridge was deviated toward the left from the frontal view.  
The indentation measured 2.5 centimeters vertically and 1.8 
centimeters horizontally.  No skin lesion was noted in the 
area.  The examination showed five distinct papules on the 
right temple.  The largest measured 3 millimeters in 
diameter; the second largest measured 2 millimeters and the 
remaining three measured one millimeter in diameter each.  
They were all fleshy color with clear circumscribed border 
without erythema, pain, scales, or discharge.  The veteran 
had a 2 millimeter reddish macule at the right center lower 
lip.  It had a clear border and was uniform in color.  He had 
a 2 millimeter sized macule on the lower right eye lid.  It 
had clear borders and was a uniform reddish color.  There was 
no crusting, discharge, or pain noted.  

The percentage of exposed areas affected was less than 5 
percent and the total body area affected was noted as less 
than 5 percent.  The examiner noted that all current facial 
lesions except one did not meet any of the eight 
characteristics of disfigurement.  The sole exception was the 
depressed contour of the right nasal ridge that was 
noticeable visually and easily palpable.  


Criteria and analysis

By a rating decision dated March 2002, the veteran was 
granted service connection for basal cell carcinoma and 
actinic keratosis involving the face and assigned a 10 
percent disability evaluation from January 4, 2000, and a 
noncompensable evaluation from February 13, 2001.  The RO 
later granted the veteran an increased evaluation of 10 
percent from August 2, 2002.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2006).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Since the veteran filed his claim for an increased rating 
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2006).  The new rating criteria for rating scars became 
effective August 30, 2002.  Id.  An October 2006 supplemental 
statement of the case notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Both the former and current versions of Diagnostic Code 7818 
are essentially the same, requiring malignant skin growths to 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800); scars (Diagnostic Code 7801-7805); or 
impairment of function.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7818 (2002) and (2006).

Prior to August 30, 2002, scars of the head, face, or neck 
warranted a non-compensable evaluation if they were slightly 
disfiguring, and a 10 percent evaluation if they were 
moderately disfiguring.  A 30 percent evaluation was 
warranted for severe scars, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  38 
C.F.R. § 4.118, Diagnostic Code 7800.

Alternatively, a 10 percent evaluation was warranted for 
superficial scars which were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation was also appropriate for superficial scars 
which were tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  A scar could also be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders. Under this revision Diagnostic 
Code 7800 (disfigurement of the head, face, or neck), with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement the disability will be rated at 30 percent.  
With one characteristic of disfigurement the disability will 
be rated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

The eight "characteristics of disfigurement" are as follows: 
Scar five or more inches (13 or more (centimeters) (cm.) in 
length; scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1).

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2006).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.

After resolving reasonable doubt in the veteran's favor, it 
is found that the symptomatology present from February 13, 
2001 to August 1, 2002 more nearly approximated the criteria 
required for a 10 percent evaluation.  Hence, throughout the 
entire rating period the criteria for a 10 percent rating 
evaluation have been met.  For the period January 4, 2000 to 
August 1, 2002; however, there is no evidence of severe 
disfigurement due to the veteran's skin disorder which would 
warrant a 30 percent schedular evaluation.  

Likewise, under the rating schedule effective August 2, 2002, 
the medical evidence does not show a disability warranting a 
higher schedular evaluation.  Indeed, the September 2006 VA 
examiner indicated residuals of a scar with one 
characteristic of disfigurement.  The evidence does not 
support the existence of two or three characteristics of 
disfigurement, or otherwise warrant assignment of an 
evaluation in excess of 10 percent under any other applicable 
diagnostic code from August 2, 2002.  Finally, at no time has 
the service connected skin disorder involved the required 
surface area to warrant an increased rating.  Hence, the 
preponderance of the evidence is against the claim, and that 
a schedular evaluation in excess of 10 percent for basal cell 
carcinoma and actinic keratosis involving the face from 
August 2, 2002 is denied.


ORDER

A schedular evaluation in excess of 10 percent for basal cell 
carcinoma and actinic keratosis involving the face from 
January 4, 2000 to February 12, 2001, is denied.

A 10 percent evaluation for basal cell carcinoma and actinic 
keratosis involving the face from February 13, 2001 to August 
1, 2002 is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A schedular evaluation of 10 percent for basal cell carcinoma 
and actinic keratosis involving the face from August 2, 2002 
is denied.


REMAND

As noted above the veteran is employed as a carpenter, but 
doctors have repeatedly advised him not to work in the sun in 
order to avoid aggravating his service connected disorder.  
As a consequence, the appellant estimates that he has lost 
over the past 10 to 15 years tens of thousands of dollars due 
to needing to turn down work, especially during the summer 
months when the sun was at its highest and hottest.  
Consequently, the Board finds that this issue warrants 
referral to the Director of the Compensation and Pension 
Service for extraschedular consideration.  38 C.F.R. § 3.321 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
document in writing how much work he has 
lost or had to refuse due to his service 
connected skin disorder, and to provide 
documentation supporting any written 
assertions he may present.

2.  Thereafter, the RO shall submit the 
case to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service, for their consideration of an 
extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


